Citation Nr: 0912231	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left knee arthropathy.

2.  Entitlement to an increased evaluation for left hip, 
status post acetabular fracture, status post open reduction 
and internal fixation, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1994 until July 
1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California, which granted service connection for left knee 
arthropathy, and assigned an initial non-compensable (zero 
percent) evaluation.  The rating decision also denied a 
rating in excess of 10 percent for a left hip disability, 
which had been granted by an August 2000 RO rating decision, 
effective from July 14, 1999.  During the pendency of this 
appeal, a June 2005 RO rating decision, granted an initial 
evaluation of 10 percent for the left knee, and an increased 
rating of 20 percent for the left hip, effective from April 
28, 2004.

The Board notes that since the 2004 rating decision, the 
Veteran moved to Arizona and the claim was transferred to the 
Phoenix, Arizona RO.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
service-connected left knee arthropathy has been productive 
of complaints of pain, aggravated by prolonged walking, heavy 
lifting, climbing stairs, and sitting for prolonged periods 
of time; however, there is no loss of range of motion, 
objective evidence of subluxation or instability, or X-ray 
evidence of arthritis.

2.  Throughout the rating period on appeal, the service-
connected left hip disability has been productive of 
complaints of pain, numbness, and tingling upon prolonged 
sitting, or standing, and pain upon heavy lifting, and 
pulling or pushing; objectively, the evidence reveals a full 
range of motion with some functional impairment primarily due 
to pain triggered by weight bearing.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for service-connected left knee 
arthropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5256-5262 (2008).  

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for left hip, status post acetabular fracture, 
post open reduction and internal fixation, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5250-
5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in September 2002 and May 
2006.  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for the award of effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, after the May 2006 notice 
was provided to the Veteran, the claim was readjudicated in a 
September 2007 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

With respect to the claim for an increased rating for left 
knee disability, this appeal arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection for that disability.  The Federal 
Circuit and the Veterans Claims Court have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, since VA's notice criteria was satisfied 
because the RO granted the Veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

With respect to the claim for an increased rating for left 
hip disability, the September 2002 letter notified the 
Veteran that he must submit medical evidence that 
demonstrated a greater level of disability than previously 
assessed in accordance with specific VA criteria for that 
particular disability.  There was no reference, however, that 
his disability rating would be determined by applying 
relevant Diagnostic Codes, the effect of the condition's 
worsening on the veteran's employment and daily life, or to 
the diagnostic criteria for establishing a higher rating for 
his service connected left hip disability.

As noted above, failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to notice that his disability rating would be 
determined by applying relevant Diagnostic Codes, the Board 
notes that the June 2005 SOC clearly set out the diagnostic 
criteria (Diagnostic Codes) for evaluating disabilities of 
the hip.  The issue was then readjudicated in September 2007.  
See Prickett v. Nicholson.  Moreover, correspondence received 
from the Veteran in July 2005 show that he was clearly aware 
that the evaluation of his left hip disability incorporated 
the use of Diagnostic Codes.  Similarly, as to the effect of 
the condition's worsening on his employment and daily life, 
the veteran clearly had actual knowledge of this element.  
His statements demonstrate this awareness.  For example, the 
report a June 2004 VA examination reflects the Veteran's 
averments with regard to whether he was able to maintain 
employment and his daily life, including walking, running, 
sitting, climbing stairs, and carrying heavy weight, 
including his children.  VA and non-VA treatment records 
record similar complaints.  Thus, as the Board finds the 
Veteran had actual knowledge of this requirement, any failure 
to provide him with adequate notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The RO provided the veteran with the 
opportunity to undergo the necessary tests and evaluations 
required to establish a higher disability rating at VA 
examinations in June 2004 and the veteran did so.  Given the 
nature of the Veteran's claim and the fact that the RO 
scheduled him for an examination in connection with his claim 
that the Veteran underwent, the Board finds that a reasonable 
person would have generally known about the requirements 
necessary to establish a higher rating, including the 
importance of loss of range of motion and instability.  
Indeed, the Board's attention is drawn to the fact that the 
history of obtained from the Veteran specifically included 
statements regarding loss of range of motion, instability, 
and overall functional impairment.  Therefore, the Board 
finds that any error in failure to provide notice of this 
element is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that higher ratings would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the SOC, 
and reasons as to why higher ratings were not warranted under 
that criteria were identified.  Consequently, a remand is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs) and reports of 
post-service private and VA treatment and examinations.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board also has perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

The evidence of record indicates that the Veteran was 
scheduled for a VA examination of his joints in May 2007.  
The examination may have provided information pertinent to 
the Veteran's claim.  The evidence of record indicates the 
Veteran was notified of this examination and failed to report 
for it.  The record further establishes that the Veteran has 
not shown good cause for his failure to report.  Indeed, it 
was noted that the Veteran had called the VA examiner the day 
of his examination to cancel his appointment because "he did 
not want anymore exams."  While it was noted that the 
Veteran was explained the importance of appearing for an 
examination, and that he had agreed to appear, the Veteran 
ultimately failed to report.  In accordance with 38 C.F.R. 
§ 3.655(b), if a veteran, without good cause, fails to report 
for a VA examination scheduled in conjunction with a claim 
for increase, such as the claim for the left hip, the claim 
shall be denied.  Nevertheless, the Board notes that the 
evidence of record includes a June 2004 examination for 
consideration in the Board's decision.

Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the left knee appeal in this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In an appeal for 
an increased rating, staged ratings are also appropriate when 
the "factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505 (2008).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the U.S. Court of 
Appeals for the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

Left Knee

As service connection has been established for the disability 
at issue from April 28, 2004, the rating period on appeal is 
from April 28, 2004.  38 C.F.R. § 3.400(o)(2) (2008).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
history of a disability is for consideration in rating a 
disability.

The Veteran's left knee was injured as a result of surgery 
for a left hip injury, which required a femoral traction pin 
in the left knee.  As noted above, the Veteran was granted 
service connection for left knee arthropathy with an 
evaluation of 10 percent.  The Veteran contends his left knee 
disability should be rated higher because he has instability 
and suffers from moderate pain on a daily basis.

The Veteran's left knee arthropathy is evaluated under 
Diagnostic Code 5260, limitation of flexion of the leg at the 
knee joint.  Under Diagnostic Code 5260, a non-compensable 
(zero percent) rating is for application when flexion is 
limited to 60 degrees.  A 10 percent rating is for 
application when flexion is limited to 45 degrees.  A 20 
percent rating is for application when flexion is limited to 
30 degrees.  A 30 percent rating, the highest available under 
Diagnostic Code 5260, is for application when flexion is 
limited to 15 degrees.  

Diagnostic Code 5261 provides a noncompensable rating when 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted for leg extension limited to 10 degrees.  A 20 
percent evaluation is for leg extension limited to 15 
degrees.  A 30 percent evaluation is warranted for leg 
extension limited to 20 degrees.  A 40 percent evaluation is 
warranted for leg extension limited to 30 degrees.  A 50 
percent evaluation is warranted for leg extension limited to 
45 degrees.

Normal range of motion for the leg is zero degrees of 
extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2008).  

The report of the June 2004 examination by VA reflects that 
flexion of the Veteran's left knee was demonstrated as full 
(to 140 degrees), and not noted by the examiner to be further 
limited on repetitive use.  Based on this medical evidence, 
the Board finds that, under Diagnostic Code 5260, the 
Veteran's left knee arthropathy does not warrant a rating 
higher than the currently awarded 10 percent rating because 
flexion is not limited to 30 degrees, as is required for a 
higher, 20 percent rating.  

The left knee extension was demonstrated as full (to zero 
degrees) on VA examination in June 2004, and not noted by the 
examiner to be further limited on repetitive use.  Based on 
this medical evidence, the Board finds that, under Diagnostic 
Code 5261, the Veteran's left knee arthropathy does not 
warrant a rating higher than the currently awarded 10 percent 
rating because extension is not limited to 15 degrees, as is 
required for a higher, 20 percent rating.

The Board has considered whether the Veteran has additional 
functional loss due to factors such as pain, weakness, 
incoordination and fatigability. See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra.  The Board acknowledges that the 
Veteran has reported pain in his knee, and that the June 2004 
VA examiner opined functional impairment is primarily due to 
pain with weight bearing and ambulation.

An April 2004 private physician examination report reflects 
that the Veteran complained of nagging pain of varying 
intensities in the left hip and left knee.  The Veteran 
indicated he worked in construction and/or general 
maintenance and his pain does not interfere with his ability 
to work.

A May 2004 VA examination report indicates no evidence of 
osteoarthritis in x-rays or upon clinical examination.

At a June 2004 VA examination, the physician noted that the 
Veteran stated he suffers pain in his knee, essentially since 
the original accident.  The pain was described as primarily 
located in the vicinity of where the traction pin was placed 
in the femur.  The pain was described as fairly constant at a 
5 to 6 out of 10 level and aggravated by prolonged walking, 
especially on uneven ground.  The Veteran reported that he 
avoided running because of his knee and hip condition.  In 
addition, heavy lifting aggravated the Veteran's knee pain.  
The Veteran reported that he had trouble climbing stairs due 
to knee pain and difficulty with picking up and carrying his 
children.  Furthermore, he is able to drive 3 to 4 hours 
before he has to stop due to pain and stiffness in the knee.  

As noted above, at the June 2004 VA examination, the range of 
motion of the left knee joint was zero degrees extension and 
140 degrees of flexion.  The motor strength was 5 out of 5 
for knee extension and flexion.  There was some tenderness in 
the upper lateral aspect of the knee above the joint line 
which the physician noted felt more like the soft tissue 
lateral and above the knee joint.  There was also some 
tenderness with palpation along the medial aspect of the knee 
joint at the insertion of the hamstring muscles.  When the 
Veteran was observed walking, his gait appeared to be normal.  
The physician noted repetitive use of the knee would not be 
expected to decrease the range of motion.  Functional 
impairment was primarily due to pain with weight bearing and 
ambulation, with no additional functional impairment due to 
instability, lack of coordination, weakness or lack of 
endurance.  

A February 2005 letter from a private physician notes that 
the Veteran complained of pain with prolonged walking and 
standing for more than an hour.  The physician noted that the 
Veteran could not lift more than 50 pounds at a time and had 
difficulty sitting for more than four hours due to pain.  In 
addition, he normally has to support himself against 
something while standing to maintain his balance.  When he 
does heavy activity, he walks with a noticeable limp.

Even with due consideration of the findings and complaints 
just noted, the Board finds that the current 10 percent 
rating encompasses such complaints and findings.  In other 
words, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do 
not provide a basis for a rating higher than 10 percent for 
the veteran's left knee disability.

At this time, the Board acknowledges VAOPGCPREC 9 - 2004 
(Sept. 17, 2004), where it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under Diagnostic Codes 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of either leg, the  would be entitled to the 
combined evaluation under Diagnostic Codes 5260 and 5261, per 
the combined ratings table in 38 C.F.R. § 4.25.  However, as 
discussed above, the June 2004 examination reflects that left 
knee flexion and extension were full.  A separate compensable 
evaluations for loss of flexion and extension is not 
warranted.  

Recognition is given to the fact that the VA Office of 
General Counsel (OGC) has determined that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997).  The VA OGC concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (August 14, 1998).

Here, there is no evidence that the veteran has arthritis of 
the left knee.  X-rays taken in June 2004 showed no other 
abnormality except for evidence of an ACL repair.  An April 
2004 report from C.H. Lovett, M.D., indicated that X-rays 
taken of the left knee had been "normal."  There is also no 
conclusive evidence that the Veteran has instability of the 
left knee.  VA and non-VA reports dated in April 2004 and May 
2004 indicate that the knee was stable.  A May 2004 VA report 
specifically indicates that the Veteran has not had any 
problems with giving away or locking of the knee.  A clinical 
examination revealed negative tests for McMurray, Lachman, 
and anterior posterior drawer.  The physician opined that the 
knee was stable with varus and vagus direction.  Similar 
findings were made in the June 2004 VA examination report.  
Thus, given that arthritis based on x-ray findings has not 
been shown, the assignment of separate compensable 
evaluations in accordance with VAOPGCPREC 23-97 is not for 
application.  

There is also no basis for assigning a higher (20 percent) 
rating under Diagnostic Code 5257.  Such would necessitate a 
finding of moderate instability.  The above evidence simply 
does support such a finding.  In this regard, the Board notes 
that a February 2005 private physician letter notes that 
there is "some instability of the hip and knee".  The 
letter does not distinguish between the hip and knee, or 
report if the instability was based on a clinical evaluation 
or the Veteran's self-reported history.  Moreover, the 
physician described the level of instability as "some", 
without annotating if it was severe, moderate, or slight.  
The private physician opinion is of little, if any, 
evidentiary value because it does not indicate a basis of 
fact or data upon which the opinion was rendered.  See  
Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993) (stating 
that "probative value of medical[-]opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches.

Based on the evidence of record, the Board finds that the 
Veteran does not have a clinical diagnosis of instability of 
the left knee.

The Board has considered other knee-related diagnostic codes 
to determine if any would result in higher or additional 
separate ratings than that already assigned, but finds none.  
Diagnostic Code 5256 is inapt because there is no medical 
evidence of any ankylosis associated with the Veteran's left 
knee disability, including with consideration of additional 
functional impairment due to pain and repetitive use.  
Diagnostic Code 5258 is inapt because there is no medical 
evidence of dislocated semilunar cartilage.  Diagnostic Code 
5259 is inapt because there is no medical evidence of removal 
of semilunar cartilage.  There is also no medical evidence of 
nonunion or malunion of the tibia or fibula, or of acquired 
traumatic genu recurvatum with weakness and insecurity in 
weight bearing; thereby negating the application of 
Diagnostic Codes 5262 and 5263.

In conclusion, there is no basis for an increased evaluation 
of the left knee, or for a separate rating based on 
instability of the Veteran's left knee, or a left knee scar.  
Further, in cases such as this one, where the original rating 
assigned has been appealed, consideration must be given to 
whether the Veteran deserves a higher or lower rating at any 
point during the pendency of the claim.  Here there is no 
competent medical evidence warranting a staged rating.  The 
evidence of record fails to document any findings at any time 
during the rating period on appeal that would support an 
assignment of a disability rating greater than the assigned 
10 percent initial evaluation.  As such, the Board finds that 
the clinical evidence for the rating period on appeal does 
not show distinct time periods exhibiting symptoms warranting 
staged evaluations.  See Fenderson, supra.  

Left Hip

The Veteran's left hip disability is currently assigned a 20 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  As the Veteran's claim was received by 
VA in April 2004, the rating period on appeal is from April 
2003, one year prior to the date of receipt of the increased 
rating claim. 38 C.F.R. § 3.400(o)(2) (2008).  The Board also 
notes that in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

Under Diagnostic Code 5255, a 20 percent disability 
evaluation is for assignment where there is malunion of the 
femur, with moderate knee or hip disability.  A higher 30 
percent disability evaluation is warranted where there is 
malunion of the femur, with marked knee or hip disability.  A 
60 percent disability evaluation is warranted where there is 
a fracture of the surgical neck of the femur, with false 
joint, or where there is a fracture of the shaft or 
anatomical neck of the femur, with nonunion, but without 
loose motion and with weight bearing preserved with the aid 
of a brace.  An 80 percent evaluation is warranted for a 
fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  38 
C.F.R. § 4.71a, Diagnostic Code 5255.

After reviewing the evidence in light of Diagnostic Code 
5255, the Board finds that the objective evidence of record 
does not show that the Veteran has a malunion of the femur 
with marked knee or hip disability, which would warrant a 
higher, 30 percent evaluation.  Malunion of the femur is 
divided into three categories:  severe, moderate, and slight.  
The words "slight," "moderate" and "severe" as used in 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2008).  

An April 2004 private physician examination report reflects 
the Veteran's left hip has a full range of motion, good 
internal and external rotation, and good abduction extension.  
A X-ray revealed no evidence of degenerative joint disease, 
although full visualization was somewhat obscured by the 
superimposed hardware.  

The May 2004 VA orthopedic evaluation reflects the Veteran's 
left pelvic area has seven very prominent screws, especially 
anteriorly, going into the Veteran's iliac wing.  The screw 
heads are tenting the skin anteriorly and are medially under 
the skin surface.  The Veteran also has a very tender greater 
trochanter and trochanteric bursa.  He had absolutely no pain 
with range of motion of the hip in all locations and has full 
range of motion.  The physician noted he observed the Veteran 
walking without a limp and that he walks easily.  X-rays 
revealed the Veteran has a plate along the posterior wall, an 
anterior column screw, seven screws along the iliac wing, and 
two screws in the Veteran's greater trochanter.  All screws 
were well placed and well fixed.  The physician opined that 
the Veteran looked like he had a very well done fixation of 
his pelvic fracture, with no evidence on x-ray or physical 
examination of osteoarthritis of the hip, or of evidence of 
failure of any of the fixation.  The physician opined that 
the Veteran's prominent hardware is probably the source of 
his pain.  

A June 2004 VA examination report revealed that the Veteran 
stated that the range of motion of his left hip joint is 
adequate for all activities but he developed significant 
disabling pain in several areas with specific activities.  
Sitting for more than a few minutes and putting pressure on 
either the lumbar or the buttocks area will result in 7 out 
of 10 pain that can last for several hours.  In addition, the 
Veteran reported that if sitting on a hard surface, such as a 
toilet seat, for more than a few minutes, he develops pain, 
numbness, and tingling that involves the entire undersurface 
of the left thigh and will resolve upon arising from the 
seated position.  The physician noted that the head of the 
fixator nails are palpable under the skin in both the 
posterior and anterior aspects of the hip and these are 
primary source of pain when sitting.  In addition, the 
Veteran reported that any activity requiring stabilization of 
the trunk using lower extremities, such as for heavy lifting, 
pulling or pushing will also trigger the 7 out of 10 pain.  
The Veteran reported that he had given up at least one prior 
employed position as a campground attendant because he was 
unable to perform the required heavy physical work due to 
pain in the hip.  The Veteran reported taking the medication 
Vicodin, up to twice daily for management of pain symptoms.  
The Veteran had a cane but reported that he does not use it, 
primarily for cosmetic reasons.  Multiple, easily palpable, 
pins were noted to be tenting the skin in the anterior and 
posterior hip area.  Palpation of the pins is somewhat tender 
for the Veteran.  The physician noted that repetitive use of 
the left hip would not be expected to reduce excursion, and 
functional impairment is primarily due to pain triggered by 
weight bearing.  There was no additional functional 
impairment due to weakness, lack of coordination, 
instability, or lack of endurance.  

The February 2005 private physician letter indicates that the 
Veteran complained of ongoing constant hip and back pain for 
which he uses Vicodin intermittently and Tylenol.  There was 
some instability of the hip and knee.  The Veteran reported 
that some of the screws were irritating and caused him a 
great deal of pain.  As noted above, the letter noted that 
the Veteran complained of pain with prolonged walking and 
standing for more than an hour.  The physician noted that the 
Veteran could not lift more than 50 pounds at a time and had 
difficulty sitting for more than four hours due to pain.  In 
addition, he normally has to support himself against 
something while standing to maintain his balance.  When he 
does heavy activity, he walks with a noticeable limp.  

Based on the evidence of record, the Board finds that the 
Veteran's disability more closely resembles a moderate hip 
disability, which rates a 20 percent evaluation, rather than 
a marked hip disability.  In this regard, the Board notes 
that the RO's assignment of a 20 percent rating was based, in 
part, on the pain that the Veteran experienced secondary to 
the irritation and pain caused by the orthopedic screws.  In 
other words, rather than finding the pain caused by screws as 
analogous to a painful scar, the RO considered the screws to 
part and parcel with the hip disability and rated it 
accordingly.  The Board concurs with this reasoning.  A 
separate compensable evaluation would therefore be 
inappropriate.  38 C.F.R. § 4.14 (2008).


In addition, the Veteran does not have a fracture of the 
surgical neck of the femur with a false joint, or a fracture 
of the shaft or anatomical neck of the femur with nonunion 
with loose motion, which would warrant a higher 60 percent 
evaluation.  Moreover, there is no evidence that the Veteran 
has a nonunion of the femur with weight bearing preserved 
with the aid of a brace.

The Board has considered whether any alternative diagnostic 
code could afford the Veteran a higher  rating for the 
service-connected disability at issue.  In reviewing the 
relevant diagnostic codes concerning disabilities of the hip 
and thigh, only Diagnostic Codes 5250 (ankylosis of the hip), 
5252 (limitation of thigh flexion), and 5254 (fail hip joint) 
can provide a rating in excess of 20 percent.  Initially, the 
Board notes that objective evidence of record does not reveal 
ankylosis of the left hip or a flail left hip joint.  

Under Diagnostic Code 5252, a 10 percent rating is warranted 
where flexion of the thigh is limited to 45 degrees.  A 20 
percent rating is warranted where flexion of the thigh is 
limited to 30 degrees.  A 30 percent rating is warranted 
where flexion of the thigh is limited to 20 degrees, and a 40 
percent rating is warranted where flexion is limited to 10 
degrees.  

In this regard, the June 2004 VA examination report revealed 
the left hip flexes easily to 120 degrees.  38 C.F.R. § 4.71, 
Plate II shows that normal flexion and extension of the hip 
is from zero (0) degrees to 125 degrees.  Therefore, the 
objective evidence does not demonstrate that a higher, or 
additional separate, rating under Diagnostic Code 5252 is 
warranted.

Under Diagnostic Code 5253, the highest possible rating is 20 
percent, the Veteran's current rating.  Moreover, the June 
2004 examination indicated the Veteran's adduction is normal 
at 25 degrees and abduction is normal at 45 degrees. External 
rotation is normal to 60 degrees and internal rotation is 
normal to 40 degrees.  Based on the Veteran's normal 
adduction, abduction, and rotation, a disability rating under 
DC 5253 is not warranted.

Based on the foregoing, the Board finds that the Veteran's 
disability picture is more nearly approximated by the current 
20 percent evaluation.  The Board further notes that in his 
substantive appeal, the Veteran has averred he should be 
compensated for disabilities to his left iliac crest and left 
femur head.  The Board has considered the evidence of record 
and finds that the current ratings take into consideration 
the Veteran's hip area, including the iliac crest and femur 
head.

In concluding the Veteran is not entitled to a higher rating 
for his left hip, the Board has considered as well whether he 
has additional functional loss due to factors such as pain, 
weakness, incoordination and fatigability. See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, supra.  The Board acknowledges that 
the Veteran avers he has pain on range of motion.  The May 
2004 VA examiner noted, upon clinical evaluation, that the 
Veteran had absolutely no pain with range of motion of the 
hip in all locations and has full range of motion.  The June 
2004 VA examiner noted that functional impairment is 
primarily due to pain triggered by weight bearing.  The Board 
finds that the current 20 percent rating encompasses such 
complaints and findings.  

Conclusion

The Board finds that the medical evidence of record 
demonstrates that the Veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned 10 percent rating for left knee disability, and the 
20 percent rating for the left hip disability, throughout the 
rating period on appeal, and that higher or staged, ratings 
are not warranted.  

The Board has considered whether the Veteran's left knee and 
left hip claims should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The evidence does not reflect that 
the disabilities at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2008) is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the Veteran's 
claims for a higher initial rating for the left knee, and an 
increased rating for the left hip.  There is no basis for the 
assignment of a higher initial schedular evaluation, or 
"staged ratings," for any portion of the claims' pendency.  



ORDER

Entitlement to an initial disability rating in excess of 10 
percent for left knee arthropathy is denied.

Entitlement to an increased evaluation for left hip, status 
post acetabular fracture, status post open reduction and 
internal fixation, currently evaluated as 20 percent 
disabling is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


